Case 2:19-cv-01027-JLR Document 15 Filed 08/27/19 Page 1 of 7

HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

 

 

 

AT SEATTLE
MARIO E. YOUNG, JR., Case No. 2:19-cv-01027-JLR.
STIPULATED MOTION AND
Plaintiff, PROPOSED] ORDER STAYING CASE
PENDING WASHINGTON SUPREME
Vv. COURT’S RESOLUTION OF CERTIFIED
QUESTION IN SAMPSON y. KNIGHT
SAFELITE FULFILLMENT, INC., et al., TRANSPORTATION, INC.
Defendants.
STIPULATED MOTION AND [PROPOSED] ORDER ACKERMANN & TILAJEF, P.C.
STAYING CASE 2602 North Proctor St., #205
CASE NO, 2:19-cv-01027-JLR Tacoma, Washington 98406

T. (253) 625-7720 | F. (253) 276-0081

 

 

\\Ad

 

 
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01027-JLR Document15 Filed 08/27/L9 Page 2 of 7

RECITALS

WHEREAS, on or about June 3, 2019, Plaintiff MARIO E. YOUNG, JR. (“Plaintiff”) filed
the operative putative Class Action Complaint for Unpaid and Wrongfully Withheld Wages (the
“Complaint”) in this action in the Superior Court of the State of Washington in and for the County of
King at Seattle [Dkt. #1-2];

| WHEREAS, on July 2, 2019, Defendant SAFELITE FULFILLMENT, INC. (“Defendant”)
removed Plaintiff's above-described state court action to this Court [Dkt. #1] invoking the subject
matter jurisdiction of this Court under the Class Action Fairness Act ““CAFA”), which the parties
agree is properly invoked in this action;

PLAINTIFF’S PUTATIVE UNPAID NON-PRODUCTIVE TIME CLAIMS

WHEREAS, in his Complaint, Plaintiff alleges, inter alia, that in Carranza vy. Dovex Fruit
Co,, 190 Wash,2d 612 (2018) (“Carranza”), the Washington Supreme Court “held that employers
who pay agricultural workers on a piece-rate basis must compensate the workers on a separate hourly
basis for time spent performing activities that are outside the scope of the piece rate picking work”
and that “Defendant’s PPP piece-rate compensation system is virtually indistinguishable from the
piece rate scheme[] in Carranza... .” [Dkt. #1-2, ff 16-17];

- WHEREAS, in his Complaint, Plaintiff further alleges that, in Sampson v. Knight
Transportation, Inc., No, 2:17-cv-00028-JCC, 2018 WL 2984825, at *8-9 (W.D. Wash. June 14,
2018) (Coughenour, J.), the court “recogniz[ed] that while ... non-productive time claims were
previously denied [class] certification” on the grounds that such claims were not cognizable under
Washington law, the court’s prior holdings were “called into question by the Washington Supreme
Court’s recent ruling in Caranza [sic]” [Dkt. #1-2, ] 16];

WHEREAS, based upon Plaintiff's interpretation of Carranza and Sampson, the Complaint
asserts causes of action for (1) Violations of RCW 49.46.020, 090 for Failure to Pay Minimum Wage
for All Hours Worked, (2) Violation of RCW 49.52.050(2) for Failure to Satisfy Wage Obligations
Assumed Through Contract, and (3) Double Damages for Willful and Intentional Withholding of
Wages Pursuant to RCW 49,52.050, 070 stemming therefrom [fd., ¥] 39-52]; |

 

STIPULATED MOTION AND [PROPOSED} ACKERMANN & TILAJEBEF, P.C,
ORDER STAYING CASE 2602 North Proctor St., #205
CASE NO. 2:19-cv-01027-JLR Tacoma, Washington 98406

T’, (253) 625-7720 | F. (253) 276-0081

 

 
So *©& NY BD

10
11
12
13
14
15
16
17

18

19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01027-JLR Document15 Filed 08/27/19 Page 3 of 7

WHEREAS, in support of his Second and Third Causes of Action, Plaintiff alleges that
‘Defendant paid its mobile technicians and technicians on a piece-rate scheme under which it did not
compensate mobile technicians and technicians separately and hourly, or at all, for ... certain non-
installation tasks as required under Washington law,” including, but not limited to, “loading company
vans with equipment, cleaning company vans, traveling in company vehicles between the shop and
the install site, paperwork, pre and post-installation inspections, meetings and orientations, and
telephone calls,” and asserts that “Plaintiff seeks relief on a class-wide basis for unpaid wages for ...
all work performed” [id., J" 2-3; see also id, at {J 13, 16-17, 42, 47];

WHEREAS, in Sampson, 2018 WL 2984825, at *8, currently pending but stayed in this
District, the plaintiffs similarly contend that the defendant’s piece-rate compensation scheme violates
Washington’s Minimum Wage Act (the “MWA”) because there, “drivers are not paid minimum wage
for the time they spend conducting pre-trip inspections, completing paperwork, loading and
unloading the truck, and refueling”;

WHEREAS, in Sampson, 2018 WL 2984825, at *9, the Court recognized that “[c]ourts in
this district ... have previously held that Plaintiffs’ on-duty, not driving [non-productive time] claims
are not cognizable under Washington law,” but it reasoned that “these prior holdings are called into
question by the Washington Supreme Court’s recent ruling in [Carranza],” on the grounds that the
Washington Supreme Court’s “interpretation of the MWA would seem to apply to all employers,”
not just agricultural workers;

WHEREAS, the district court in Sampson “conclude[d] that the law underlying Plaintiffs’ on
duty, not driving [non-productive time] claim is not clearly determined, and that the Washington
Supreme Court is in a better position than this Court to answer this question,” see id., and therefore
certified the following question to the Washington Supreme Court: “Does the Washington Minimum
Wage Act require non-agricultural employers to pay their piece-rate employees per hour for time
spent performing activities outside of piece-rate work?”;

WHEREAS, briefing on the district court’s certified question in Sampson was completed in

the Washington Supreme Court on December 21, 2018, the Washington Supreme Court heard oral

 

STIPULATED MOTION AND [PROPOSED] ACKERMANN & TILAJEF, P.C.
ORDER STAYING CASE 2602 North Proctor St., #205
CASE NO, 2:19-ey-01027-JLR, . Tacoma, Washington 98406

T. (253) 625-7720 | F, (253) 276-0081

 

 
 

Oo © RQ DBD wv BB BW N ew

i) tS bo NM Mo iw) No bBo No — —_ — et — — — — me ay
coo I an CA re) No — > SO oo sl on nA & W BO e =

 

 

Case 2:19-cv-01027-JLR Document15 Filed 08/27/19 Page 4 of 7

argument in Sampson on May 16, 2019, and the Court has not yet rendered its decision in that
proceeding;

WHEREAS, the parties agree that the Washington Supreme Court’s resolution of the
question certified in Sampson may directly impact the disposition of Plaintiff's claims asserted in this
action, which assert an unpaid non-productive time wages claim similar to that asserted by the
plaintiffs in Sampson;

WHEREAS, the parties’ agree that a stay of this case pending the Washington Supreme
Court’s resolution of the certified question in Sampson v. Knight Transportation, Inc. (Wash. S.Ct.
Case No. 96264-2), which could bear directly upon Plaintiffs putative “non-productive” time unpaid
wage claims in this action, would be prudent and efficient for both the Court and the parties, and that
good cause exists to stay this case pending resolution of the Sampson case, but with a full reservation,
and without waiver or limitation, of the parties’ respective rights, claims, remedies, defenses, and
positions in this action including as to the issues recited above. A stay will also permit the parties to
engage in early mediation for this matter following the exchange of informal discovery, and the
parties currently aim to attend private mediation in early 2020.

STIPULATION

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between
Plaintiff, on the one hand, and Defendant, on the other hand, by and through their respective
undersigned counsel, and subject to the Court’s approval, that:

1. The dates set forth in the Court’s Rule 16(B) and Rule 23(D)() Scheduling Order
Regarding Class Certification Motion [Dkt. #13], and all other deadlines currently set in this action
be vacated, including without limitation Plaintiff's deadline to complete discovery on class
certification and to move for class certification;

2. This action be stayed, in its entirety and for all purposes, pending the Washington
Supreme Court’s decision on the certified question in Sampson v. Knight Transportation, Inc., Wash.

S.Ct. Case No. 96264-2;

 

STIPULATED MOTION AND FPROPOSED] ACKERMANN & TILAJEF, PC,
ORDER STAYING CASE 2602 North Proctor St., #205
CASE NO. 2:19-cy-01027-JLR Tacoma, Washington 98406

T. (253) 625-7720 | F. (253) 276-0081

 

 
ta

a

10
1]
12
13

14

15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-01027-JLR Document15 Filed 08/27/19 Page 5 of 7

3. Within fourteen (14) days of the Washington Supreme Court’s decision in Sampson,
the parties shall file a joint status report with the Court that (1) informs the Court regarding that
Court’s decision, (2) sets forth the parties’ respective and/or collective positions as to whether the
stay should remain in effect, and (3) provides the Court with agreed-upon and/or proposed deadlines
for fi] completion of discovery on class certification and for Plaintiff to move for class certification
under Fed, R, Civ, P. 23; and [ii] submission of an updated Joint Status Report and Discovery Plan.

4, By entering into and submitting this Stipulated Motion, the parties fully reserve, and

do not waive or limit, their respective rights, claims, remedies, defenses, and positions in this action,

 

 

including as to the issues recited above,

DATED: August 26, 2019
/s/ India Lin Bodien

 

India Lin Bodien, WSBA #44898
Law Offices of India Bodien, Esq.
2522 North Proctor Street, #387
Tacoma, WA 98406-5338

Phone: (253) 212-7913

Email: india@indialinbodienlaw.com

Craig J. Ackermann, WSBA #53330

Brian Denlinger, WSBA #53177

ACKERMANN & TILAJEF, P.C.

1180 South Beverly Drive, Suite 610

Los Angeles, California 90035

Phone: (310) 277-0614

Fax: (310) 277-0635

Email: cja@ackermanntilajef.com
bd@ackermanntilajef.com

Attorneys for Plaintiff
MARIO EF, YOUNG, JR.

Respectfully submitted,

/s/ Michael J. Shoenfelt

Michael J. Shoenfelt (Pro Hac Vice)
Andrew C. Smith (Pro Hac Vice)
Daniel J. Clark (Pro Hac Vice)
VORYS, SATER, SEYMOUR AND PEASE
LLP

52 E. Gay St.

Columbus, OH 43215

Phone: (614) 464-5497

Fax: (614) 719-4760

Email: mjshoenfelt@vorys.com

acsmith@vorys.com
diclark@vorys.com

Sheryl J. Willert, WSBA #08617

Jeffrey M. Wells, WSBA #45840
WILLIAMS, KASTNER & GIBBS PLLC
601 Union Street, Suite 4100

Seattle, WA 98101-2380

Phone: (206) 628-6600

‘Email: swillert@williamskastner.com

jwells(@williamskastner.com

Attorneys for Defendant
SAFELITE FULFILLMENT, INC.

 

STIPULATED MOTION AND [PROPOSED]
ORDER STAYING CASE
CASE NO. 2:19-cy-01027-ILR

ACKERMANN & TILAJEF, P.C,
2602 North Proctor St., #205

Tacoma, Washington 98406

T. (253) 625-7720 | F, (253) 276-0081

 

 
oo * NSN DS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01027-JLR Document15 Filed 08/27/19 Page 6 of 7

PROPOSED] ORDER

This matter came before the Court on the parties’ Stipulated Motion Staying Case Pending
Washington Supreme Court’s Resolution of Certified Question in Sampson v. Knight Transportation,
Inc. (the “Stipulated Motion”). The Court, having reviewed the Stipulated Motion, and good cause
appearing for the relief sought therein, hereby orders as follows:

l. The dates set forth in the Court’s Rule 16(B) and Rule 23(D)(2) Scheduling Order
Regarding Class Certification Motion [Dkt. #13], and all other deadlines currently set in this action
shall be and hereby are vacated, including without limitation Plaintiff's deadline to complete
discovery on class certification and to move for class certification;

2. This action shal! be and hereby is stayed, in its entirety and for all purposes, pending
the Washington Supreme Court’s decision on the certified question in Sampson v. Knight
Transportation, Inc., Wash. 8.Ct. Case No. 96264-2:

3. Within fourteen (14) days of the Washington Supreme Court’s decision in Sampson,
the parties shall file a joint status report with the Court that (1) informs the Court regarding that
Court’s decision, (2) sets forth the parties’ respective and/or collective positions as to whether the
stay should remain in effect, and (3) provides the Court with agreed-upon and/or proposed deadlines
for [i] completion of discovery on class certification and for Plaintiff to move for class certification
under Fed. R. Civ. P. 23; and [ii] submission of an updated Joint Status Report and Discovery Plan.

4, The parties’ entering into and submission of this Stipulated Motion is without waiver
or limitation of their respective rights, claims, remedies, defenses, and positions in this action,
including as to the issues recited therein.

IT IS SO ORDERED.

 

 

 

Zo
DATED this 4 day of , 2019,
THE TD STA BLE JAMES L., Nes
UNITEB 8 Ml ES DISTRICT JUDGE
STIPULATED MOTION AND [PROPOSED] : ACKERMANN & TILAJEF, P.C. |
ORDER STAYING CASE 2602 North Proctor St., #205
CASE NO. 2:19-cy-01027-JLR. Tacoma, Washingion 98406

T. (253) 625-7720 | F. (253) 276-0081

 

 
vA B&B BW PP

oOo © SON

10
11

12

13
14
15
16
‘17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01027-JLR Document15 Filed 08/27/19 Page 7 of 7

CERTIFICATE OF SERVICE
Thereby certify that I electronically filed the foregoing with the Clerk of the Court using the

CM/ECF system that will send notification of such filing to the following:

Michael J. Shoenfelt (Pro Hac Vice) Sheryl J. Willert, WSBA #08617

 

 

Andrew C. Smith (Pro Hac Vice). Jeffrey M. Wells, WSBA #45840

Daniel J. Clark (Pro Hac Vice) WILLIAMS, KASTNER & GIBBS PLLC
VORYS, SATER, SEYMOUR AND PEASE 601 Union Street, Suite 4100

LLP Seattle, WA 98101-2380

52 E. Gay St. Phone: (206) 628-6600

Columbus, OH 43215 Email: swillert@williamskastner.com
‘Phone: (614) 464-5497 jwells@williamskastner.com

Fax: (614) 719-4760
Email: mjshoentfelt@vorys.com

acsmith@vorys.com
djclark@vorys.com

‘IT further certify that I mailed a true and correct copy of the foregoing to the following non-

CM/ECF participant: N/A,

Executed on August 27, 2019, at Los Angeles, California.

 

 

/s/ Jaclyn Blackwell
Jaclyn Blackwell
Office Manager
STIPULATED MOTION AND [PROPOSED] ACKERMANN & TILAJEP, P.C.
ORDER STAYING CASE 2602 North Proctor St., #205
CASE NO, 2:19-cv-01027-JLR Tacoma, Washington 98406

T. (253) 625-7720 | F. (253) 276-0081

 

 
